Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 19 August 1804
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dearest friend.
Quincy 19. August 1804.

It is almost a fortnight since I received a line from you; and you have heretofore been so invariably punctual in writing me at least once a week, that for some days I have felt not a little concern lest this interruption of correspondance should have been occasioned by illness either of yourself or of the children—I encourage hopes however as much as possible, and discard as far as within my power the apprehensions which I cannot altogether suppress.
My own health continues as good as usual; the weather has been generally cool the greatest part of the Summer, and this part of the Country has been bless’d with remarkable healthiness.
I have been into Boston only once since I wrote you last; and that was on Wednesday, to attend the funeral of Dr: Howard, the father of the Gentleman whom you know.—I had flattered myself with the expectation of finding a letter from you at the Post-Office; but was disappointed.
We have occasionally had company here in constant and uninterrupted succession through the whole Summer. Mr: Otis’s and Mr: Smith’s eldest daughters are now here—Mrs: Beale is just recovering from a severe and dangerous illness—Shaw is still here; recovered entirely from his rhumatism, but left with symptoms in the breast & side, which have hitherto prevented his return to Boston—My dear Mother has had her health uncommonly, untill within these three days; but is now much indisposed.
The Citizen and his princess are gone from Boston; while on their visit there they were entertained with a Ball at Dorchester, at which the walse was danced; and sundry other incidents occurr’d, which are the subject of conversation.—
The duel yet furnishes matter of controversy at New-York, and of numerous publications, true or false—A writer has appeared with the profess’d design of vindicating Mr: Burr; but after publishing three numbers, under allegation of numerous avocations has ceased in the newspapers, and promises a pamphlet. On the other hand to increase the odium against Burr, Cheetham has made a long story, about silk’s being proof against pistol ball’s, and Burr’s writing to a taylor for a silk Coat, in which he killed his adversary &c—Meantime, Eulogies Orations, and Crape for the deceased, drop like hail, and spread like weeds—All which I take to be Much Ado about Nothing.
Ever affectionately your’s.
